               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MARTIN J. MURPHY and STAY
 LAKE GENEVA, INC.,

                       Plaintiffs,                     Case No. 18-CV-659-JPS

 v.

 WALWORTH COUNTY,                                                      ORDER

                       Defendant.


       This action arises from a newly enacted ordinance in Walworth

County that imposes various requirements on short-term rental properties.

On April 25, 2018, plaintiffs Martin J. Murphy and his family’s rental

business, Stay Lake Geneva, Inc., (collectively, “Murphy”) filed a complaint

in this Court alleging that an ordinance enacted by defendant Walworth

County (“the County”) violated Murphy’s Fourth and Fourteenth

Amendment rights, and seeking declaratory and injunctive relief. (Docket

#1). The parties each filed motions for summary judgment, and their

motions are now fully briefed. For the reasons explained below, the Court

will grant the County’s motion for summary judgment, deny Murphy’s

motion for summary judgment, and dismiss the case.

1.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under
the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

Court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The Court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chicago Transit Auth., 618 F.3d 688,

691 (7th Cir. 2010). The party opposing summary judgment “need not

match the movant witness for witness, nor persuade the [C]ourt that [his]

case is convincing, [he] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

2.     RELEVANT FACTS

       2.1    The County’s Short-Term Rental Regulations

       The County is home to many lakes and outdoor attractions, as well

as a community of long-term residents. During the summer season, tourists

flock to the region to enjoy Lake Geneva, Kettle Moraine State Forest, and

the Alpine Valley Music Theater. There are many places for tourists to stay

in the County including hotels, bed and breakfasts, and short-term rentals.

The annual wave of tourists has both positive and negative effects for the

residents who live there.

       The last several years have seen the rise of short-term rental websites

such as Airbnb and VRBO. As a result, short-term housing rentals have

become a viable way for multi-property owners to make money by leasing

their seasonal homes for brief periods of time. Short-term rentals are often

found in residential zones and offer the temporary experience of living like


                                 Page 2 of 15
a local. The short-term rental phenomenon, which rides in tandem with

summer tourism in the County, has positive and negative effects for the

long-term residents in the community. On the one hand, tourism is a boon

for the local economy. On the other hand, shorter term residents often have

less of an interest in preserving the environment, or in respecting the

communities that have been settled there for years. Long-term residents

may welcome tourists in their commercial zones but find them annoying

and un-bargained-for in residential areas.

       In September 2017, the State of Wisconsin passed “Act 59,” which

sought to address the competing interests surrounding short-term rental

properties. Act 59 prohibited local governments from outlawing short-term

rentals—presumably because a property owner should be able to use his

property as he sees fit, within reason and the law. In exchange, however,

Act 59 allowed counties and municipalities to regulate short-term rentals

through zoning and licenses.

       In light of the new statutory framework, in late 2017, the County held

a series of “vacation rental workshops” in order to address issues with

short-term rentals that are often the subject of resident complaints. They

discussed potential solutions for controlling problems such as excess noise,

over-occupancy, and waste, and considered zoning regulations, licensing

requirements, and taxes. Ultimately, zoning and licensing regulations were

agreed upon. The goal of this approach, according to the County, was to

allow short-term rentals while protecting the interests and quality of life for

long-term residents.

       Following this process, the County enacted various ordinances to

counteract the negative externalities of tourism, including the one at issue,

Ordinance No. 1099 (“the Ordinance”). The Ordinance dealt with various


                                 Page 3 of 15
concerns raised by the community, including over-occupancy and

sanitation issues. The stated purpose of the Ordinance is to “ensure a short-

term rental operating in a residential dwelling within Walworth County is

adequate for protecting public health, safety and general welfare, including

establishing minimum standards for human occupancy. . .[and] provid[ing]

minimum standards necessary for the health and safety of persons

occupying or using the buildings. . .” (Docket #24 at 6). The County goes on

to explain that “purpose of the Ordinance was not to prohibit month-to-

month or short-term lease agreements, but to address the concerns

associated with short-term rentals, while complying with state law.”

(Docket #31 at 10).

       The Ordinance applies only to short-term rental properties.1 The

contested provisions are Section 26-336, which limits the Ordinance’s

application to short-term rentals, and Section 26-342, which requires a guest

registry. The parties discuss two other sections to illustrate the effect of the

Ordinance: Section 26-338, which requires adequate sanitation facilities,

and Section 26-339, which limits occupancy. The relevant policies are

provided below.

       Sec. 26-336. Applicability. This article shall apply to all rentals
       of a Residential Dwelling as a Short-Term Rental as defined
       in Chapter 74 of the Walworth County Code of


       1 The County defines a “short-term rental” as a “residential dwelling
offered or occupied for rent for a fee or similar consideration for more than six but
fewer than 29 consecutive days; or a residential dwelling in the B-5 zone district
offered or occupied for rent for a fee or similar consideration for fewer than 29
consecutive days. Short-term rental does not include bed and breakfast
establishments.” Walworth Cty. Code § 74-263. The “short-term rental”
definitional time frame of 6-29 days mirrors the State’s Act 59 permissions on
regulating short-term rentals.



                                   Page 4 of 15
       Ordinances. . .This article shall not apply to facilities
       approved as a hotel, motel, tourist court, rooming house,
       lodge, lodging house, or bed and breakfast as defined in
       Section 74-131 and 74-263 of the Walworth County Code of
       Ordinances.

       Sec. 26-338. Sanitary facilities. Adequate sanitary facilities
       shall be provided. Cesspools and non-plumbing sanitary
       systems such as composting toilets, incinerating toilets,
       privies, and portable restrooms are prohibited. If the property
       is not served by public sanitary sewer, a Private Onsite
       Wastewater Treatment System (POWTS) in full compliance
       with this Article and in accordance with Chapter 70,
       Walworth County Code of Ordinances, and Wisconsin
       Administrative Code DSPS 383 must serve the property.

       Sec. 26-339. Occupancy. If the property is served by public
       sanitary sewer, occupancy is limited to the number of
       occupants authorized by the State Tourist Rooming House
       License issued by the State of Wisconsin Department of
       Agriculture, Trade and Consumer Protection in accordance
       with Wisconsin Administrative Code ATCP 72. If the
       property is served by a POWTS, occupancy is limited to the
       number of occupants for which the POWTS was designed, or
       the occupancy granted by the State Tourist Rooming House,
       whichever is less.

       Sec. 26-342. Guest Registry. Each license holder shall keep a
       registry of the party responsible for securing the rental
       including their name, address, phone number, dates of stay,
       and number of occupants in the party. The registry shall be
       made available upon request by the Department. The license
       holder shall maintain the above-stated information for a
       period of not less than one year from the last date of stay of
       the occupants.

       Applications for the Walworth County Short-Term Rental Annual

License require a site plan, floor plans, a list of property rules (e.g., parking

information, emergency contacts, quiet hours), the State Tourist Rooming

House License, the name and pick-up schedule of the garbage hauler, and


                                  Page 5 of 15
evidence of adequate sanitary facilities (if the sanitation system is private),

plus a $904.00 application fee which goes towards processing applications,

reviewing plans, conducting inspections, monitoring, and enforcement.

       After following the traditional legislative process and undergoing

review by the County Corporation counsel, the County enacted the

Ordinance on April 19, 2018. On September 4, 2018, the Board voted to

remove the Ordinance’s “guest registry” requirement, which had raised

privacy concerns and apparently did not serve its purpose in limiting over-

occupancy.

       As of December 19, 2018, the County estimated that approximately

127-137 residentially-zoned homes were being operated as short-term

rentals subject to the Ordinance. As the County learns about new rental

properties, it works to bring them into compliance with the Ordinance.

       2.2    Murphy’s Short-Term Rental Business

       In 1998, Murphy purchased a house located on lot W4110. He

purchased a second house on the same lot in 2005. In 2006, he approached

the County Zoning Department to inquire about renovating the houses. The

Zoning Department told him that he would only be able to renovate one of

the houses. Murphy decided to raise both houses and build one large, new

summer home for his family. This construction was completed in 2008. It

boasted six bedrooms, according to the zoning permit, an office, and ample

space for hosting a large family gathering.

       In 2012, the Murphy family moved into their summer home at

W4110 permanently. In 2015, Murphy purchased a 50% interest in the

neighboring plot, W4106. Lot W4106 sits east of W4110, and contains a

house built in 2006 as a retreat for seminarians and as a short-term rental.

Despite its status as a retreat house, it is zoned as a single-family home. The


                                 Page 6 of 15
W4106 house consists of two standard bedrooms and one dormitory-style

bedroom with six beds and a pull-out couch. Although the W4106 house

was licensed as having only 3 bedrooms, Murphy renovated the upper level

dormitory with partitions so that it had five bedrooms. It is unclear when

Murphy made these changes, or whether Murphy received permits

pursuant to Section 70-2 of the Walworth County Code of Ordinance and

Wisconsin Administrative Code Section 383.43.

       In 2017, the Murphy family purchased a three-bedroom house and

one-bedroom coach house on lot W4177 to use as an additional rental

property. All properties that Murphy acquired—W4110, W4106, and

W4177—were residentially zoned. In March 2018, Murphy purchased a bed

and breakfast located on W4232, which was commercially zoned. The

family moved into W4232 and began renting W4110, their original summer

home. W4177, W4110, and W4106 are all considered to be short-term rental

properties subject to the ordinance.

       Murphy’s short-term rental properties, W4177, W4110, and W4106,

all use POWTS which are required to be pumped and examined regularly.

Because Murphy’s properties are on private systems, the Ordinance limits

their occupancy to the lesser of either the POWTS certification or the State

Tourist Rooming House License. Since the State Tourist Rooming House

License does not limit occupancy, the occupancy limit hinges on the

POWTS certification for each property, which is two people per bedroom

unless the system is oversized. (Docket #19-6 at 2).

       The parties dispute whether Murphy’s septic systems are potentially

overburdened by their advertised use. For example, the County provides

evidence that W4106 has a sanitation permit for 4 people but is advertised

as a 12-person occupancy; W4110 has a sanitation permit for four people


                                Page 7 of 15
but is advertised as a 17-person occupancy; and W4117 has no sanitation

permit but is advertised as a 12-person occupancy. Murphy argues that the

evidence is inadmissible but does not explain why.2 In any case, the dispute

is immaterial to the Fourth and Fourteenth Amendment challenges at issue,

though it illustrates the tensions underlying the lawsuit.

       The County sent Murphy a letter on April 30, 2018 informing him of

the new ordinance and licensing requirement. Murphy did not respond to

the correspondence and did not apply for the County license. Nevertheless,

Murphy has not been prohibited from renting his properties as short-term

rentals and continues to do so. He has not been cited for violating any

provisions of the Ordinance, nor has he suffered any compensatory

damages, aside from the costs associated with this litigation.

3.     ANALYSIS

       Murphy challenges the constitutionality of two provisions in the

Ordinance. First, he contends that Section 26-342, the guest registry policy,

requires an unreasonable search in violation of the Fourth Amendment.

Second, he argues that Section 26-336 violates the Equal Protection Clause

of the Fourteenth Amendment because it treats single-family homes that

rent for less than thirty days differently from long-term rented or owned

single-family homes. The County argues that Murphy lacks standing to

bring either claim; that his Fourth Amendment claim is moot in light of the

County’s repeal of the guest registry; and that there is no Equal Protection

Clause violation because the Ordinance does not treat like properties

differently and, in any case, the Ordinance passes muster under rational



       As a general matter, the standard for evidence on summary judgment is
       2

whether it could be presented in an admissible form at trial. Fed. R. Civ. P. 56(c)(2).


                                    Page 8 of 15
basis review. For the reasons explained below, Murphy’s constitutional

challenges fail.

       3.1     Standing and Mootness

       “Article III standing requires that a plaintiff [establish] three

elements: (1) an ‘injury in fact’—an invasion of a legally recognized interest

which is concrete and particularized, actual or imminent, and not

conjectural or hypothetical; (2) a causal link between that injury and the

defendant's action, such that the injury is fairly traceable to the action

complained of; and (3) that a favorable decision will likely redress the

injury.” Sierakowski v. Ryan, 223 F.3d 440, 442–43 (7th Cir. 2000) (citing

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180–81

(2000)). “[T]he Supreme Court has made clear that in order to invoke Article

III jurisdiction a plaintiff in search of prospective equitable relief must show

a significant likelihood and immediacy of sustaining some direct injury.”

Id. at 443; see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 108 (1998)

(stating that standing to request injunctive relief is lacking when only past

harm is alleged); O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974) (noting that

“[p]ast exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief, however, if unaccompanied by any

continuing, present adverse effects.”).

       The County contends that Murphy lacks standing because he has not

complied with the Ordinance (and therefore has neither incurred the

$904.00 application fee, nor the burdens of compliance), nor has the County

enforced the statute against him. The Court finds that Murphy has standing

to pursue a pre-enforcement challenge based on his Fourth and Fourteenth

Amendment rights in light of the fact that the County will enforce the

Ordinance in the future. See Susan B. Anthony List v. Driehaus, 573 U.S. 149,


                                    Page 9 of 15
159 (2014); Am. Civil Liberties Union of Ill. v. Alvarez, 679 F.3d 583, 590 (7th

Cir. 2012) (noting that “[i]t is well established that ‘pre-enforcement

challenges. . .are within Article III.’”) (quoting Brandt v. Vill. of Winnetka, Ill.,

612 F.3d 647, 649 (7th Cir. 2010)). It is a closer question whether his Fourth

Amendment claim is moot in light of the County’s repeal of the guest

registry requirement.

       The standard for determining whether a defendant’s voluntary

cessation of the challenged conduct moots a case is “if subsequent events

made it absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur.” Friends of the Earth, 528 U.S. at 189

(quoting United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199,

203 (1968)). A good faith amendment to a challenged statute can moot a

legal attack. Thomas v. Fiedler, 884 F.2d 990, 995 (7th Cir. 1989) (citing 13A

Wright, Miller & Cooper, Fed. Prac. & Proc.: Jurisdiction 2d § 3533.6 (1984)).

In Thomas, the Seventh Circuit vacated a district court’s injunction and

dismissed the appeal as moot after the state legislature amended a

challenged statute. Id. Although the plaintiff in that case feared that the

legislature would simply re-enact the problematic statute, the Seventh

Circuit determined that there was no evidence in the record to support the

plaintiff’s fear. Id. Rather, the amendment meant that there was no case or

controversy before the Court. Id.

       Not all amendments will render a legislative challenge moot, and the

burden is on the defendant to demonstrate that there is “no reasonable

expectation that the wrong will be repeated.” U.S. v. W.T. Grant Co., 345

U.S. 629, 633 (1953); City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 290

(1982) (a city’s voluntary repeal of a challenged statute did not preclude the

court’s review where the city had repealed the statute before and


                                   Page 10 of 15
announced an intent to re-enact the statute if the district court’s injunction

were lifted). However, where the only requested relief is declaratory or

injunctive, “repeal, expiration, or significant amendment to challenged

legislation ends the ongoing controversy and renders moot a plaintiff’s

request for injunctive relief.” Fed’n of Advert. Indus. Representatives, Inc. v.

City of Chicago, 326 F.3d 924, 929–30 (7th Cir. 2003).

       There is no evidence from which the Court can infer an intent to

reinstate the guest registry provision, nor is there any reasonable

expectation that the County would reinstate the guest registry in light of

the reasons it was repealed. The County determined the guest registry

provision was unnecessary because (1) the State already requires short-term

property owners to maintain a guest registry, so the provision was

redundant; and (2) the guest provision was not effective in monitoring

occupancy, as guests often did not disclose all visitors. In order to address

this second point, the County hired an enforcement officer to patrol and

investigate over-occupancy. The County has expressed no intent to re-enact

the provision, nor is there any reason presented for why it would. Since the

constitutionality of the State’s statute is not at issue here, the Court will not

evaluate it. In light of the fact that there is nothing for the Court to declare

or enjoin, it will decline to assess whether the guest registry violates the

Fourth Amendment because the issue, at least as to the County, is moot.

       3.2    30-Day Limit Equal Protection Challenge

       The Fourteenth Amendment's Equal Protection Clause “commands

that no State shall deny to any person within its jurisdiction the equal

protection of the laws, which is essentially a direction that all persons

similarly situated should be treated alike.” City of Cleburne, Tex. v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985) (citations and quotation omitted).


                                 Page 11 of 15
Usually, laws pass muster under the Equal Protection Clause “if the

classification drawn by the statute is rationally related to a legitimate state

interest.” Id. at 440. However, when a statute burdens a person’s

fundamental constitutional rights, courts apply a higher level of scrutiny.

See Atty. Gen. of N.Y. v. Soto-Lopez, 476 U.S. 898, 904 (1986).3 To prove an

equal protection claim under rational basis review, Murphy must show:

“(1) the [County] intentionally treated him differently from others similarly

situated, (2) the [County] intentionally treated him differently because of

his membership in the class to which he belonged, and (3) the difference in

treatment was not rationally related to a legitimate state interest.” Smith v.

City of Chicago, 457 F.3d 643, 650–51 (7th Cir. 2006). An ordinance fails

rational basis scrutiny only “if no sound reason for the action can be

hypothesized,” or if it were “wholly impossible to relate to legitimate

governmental objectives.” Lauth v. McCollum, 424 F.3d 631, 634 (7th Cir.

2005) (citations and quotations omitted).




        3Murphy’s argument that Ordinance burdens a fundamental right to
“residential use” holds no weight. The Supreme Court has yet to find a
fundamental right to “residential use” of property. Indeed, it is difficult to see how
this is not an ordinance that regulates economic activity. Murphy himself
characterizes the Ordinance as targeting “the occupants of short-term rental
properties versus the occupants of properties that are not short-term rental
properties.” (Docket #26 at 6). In other words, the class of people the Ordinance
targets are renters of short-term properties versus renters and owners of long-term
properties or guests at commercial lodging establishments. The ordinance effectively
regulates the short-term rental market; therefore, rational basis review is
appropriate. Moreover, generally applicable zoning ordinances have long
received rational basis review. Civil Liberties for Urban Believers v. City of Chicago,
342 F.3d 752, 766–67 (7th Cir. 2003); Vill. of Euclid v. Ambler Realty Co., 272 U.S. 365,
386–88 (1926).



                                    Page 12 of 15
       As a threshold matter, the single-family homes used for short-term

rentals are not similarly situated as single-family homes used for long-term

use. Murphy contends that “the only activity that occurs in. . .detached

single-family homes in Walworth County is. . .residential. . .Since every

single-family home is used in the identical manner, there is no rational basis

for treating one home differently than the others.” (Docket #26 at 7).

However, in that same paragraph, Murphy acknowledges that “less tha[n]

1% of single-family homes. . .are rented out on a short-term-basis

while the other 99% are not.” Id. Therefore, 1% of the single-family homes

are sporadically inhabited by tourists, while 99% of the single-family homes

are inhabited by long-term residents of the community. A single-family

home that is inhabited throughout the year by an average-sized family is

differently situated than a single-family home that is inhabited

intermittently by large groups of people—there is a different rate of

electricity, plumbing, and gas usage; the number of automobiles in the

driveway will vary considerably; the amount of trash that people create on

vacation tends to be greater (e.g., due to disposable travel items and pre-

packaged food and drink); and the interests that tourists have in preserving

the quality of life in a neighborhood tends to be lower because they will

soon leave.

       Yet even if the Court were to find the properties similarly situated,

the Court would be constrained to find that the Ordinance is constitutional

under a rational basis review. In this case, the County has provided

evidence that residents in the community believed the short-term rental

ordinance would curb negative externalities associated with tourist use of

residential properties. Murphy seems to believe that the County must

supply proof for the premises underlying the Ordinance’s rationale—i.e.,


                                Page 13 of 15
evidence that short-term rentals actually do erode the sense of community,

result in increased drug use, and overload septic systems. That is not the

standard. The standard is whether the Court “can reasonably conceive of

any justification” based on the evidence provided. Shaw v. Smith, 206 F.

App’x 546, 548 (7th Cir. 2006).

       The Ordinance’s stated purpose—to protect the health, safety, and

general welfare of the public from seasonal over-occupancy—is an obvious

and rational justification for the requirements imposed. (Docket #19-4 at 1).

For example, the regulation’s septic requirement helps avoid the following

hypothetical fallout from over-occupancy: a single-family home is used as

a short-term rental and has a POWTS that is technically complaint with pre-

existing regulations and would suffer no strain under normal use by a

family of four or five. However, one particularly busy summer, the

property sees eight weekends in a row of family reunions, work retreats,

bachelorette parties, and getaways among friends. Each weekend the

property hosts between ten and fifteen guests, which is double or triple the

maximum occupancy permitted by the County based on the POWTS

capabilities. By the end of the summer, the POWTS is so loaded with

bacchanal waste product (which may be anything a short-term renter

would hazard to flush) that it erupts. What follows? A very unpleasant

chain of events, to say the least, that would detrimentally affect the nearby

community. In light of this reasonably conceivable justification for the

regulation, the Court must grant the County’s motion for summary

judgment.




                                  Page 14 of 15
4.     CONCLUSION

       In light of the foregoing, the Court will grant summary judgment in

favor of the County. Murphy has failed to demonstrate a genuine issue of

material fact as to either of his constitutional claims.

       Accordingly,

       IT IS ORDERED that Walworth County’s motion for summary

judgment (Docket #15) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Martin J. Murphy and Stay Lake

Geneva, Inc.’s motion for summary judgment (Docket #21) be and the same

is hereby DENIED;

       IT IS FURTHER ORDERED that the parties’ joint motion to amend

the scheduling order (Docket #39) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 10th day of April, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                 Page 15 of 15
